Citation Nr: 1701427	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  15-12 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury.

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from October 1944 to November 1946 and from November 1948 to June 1952.  The Veteran was awarded the Army Occupation Medal (Japan), Philippine Liberation Medal with one Bronze Star, and Korean Service Medal with five Bronze Stars, among other decorations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for residuals of a traumatic brain injury (TBI) and for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

Remand is required for compliance with VA's duties to notify and assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Initially, the Board notes that the AOJ has not provided the Veteran adequate notice as required pursuant to 38 U.S.C.A. § 5103(a) with respect to the claims on appeal.  Under these circumstances, the AOJ must provide the Veteran and his representative with proper notice addressing both issues on appeal.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(c)(2).  

In its November 2016 Written Brief Presentation, the Veteran's representative argued that all of the Veteran's service personnel records have not been obtained.  The Veteran's representative indicated that there "should be a string of Article 15s and even courts martial" in his personnel file, and that these records will help substantiate both of the Veteran's claims.  Under these circumstances, the AOJ must obtain a complete copy of all of the Veteran's service personnel records.  38 C.F.R. § 3.159(c)(2).  

The Veteran's representative further persuasively argued that the October 2014 VA examinations for residuals of TBI and for PTSD are inadequate.  Specifically, the Veteran's representative noted that the VA examiners had failed to consider his two documented inservice incidents of head trauma; his inservice history of treatment for headaches and dizziness; and his documented history of an explosive temper which led to his string of Article 15s and courts martial.  A January 1950 treatment report noted that "[p]sychiatrically speaking, there is evidence to suspect repressed anger, stemming from an uncontrollable temper."  It also noted that the Veteran had psychogenic headaches, based on repressed hostility.  Finally, a May 2014 VA mental health evaluation concluded with an impression of PTSD s/s largely in remission.  The VA examiner failed to consider this diagnosis at the time of the October 2014 VA examination for PTSD.  Under these circumstances, the AOJ must schedule the Veteran for new examinations which gives full consideration to the evidence of record and provides an opinion as to whether any current disability found is related to his military service.

Accordingly, the case is remanded for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran must be provided adequate VCAA notice addressing both issues on appeal.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(c)(2).  

2.  Contact the appropriate sources to obtain the Veteran's complete service personnel file.  If these records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination for residuals of TBI.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a) Please identify any current residuals of TBI found; and for any residual of TBI disability found, please provide an opinion as to whether it is at least as likely as not (a probability of 50 percent of greater) that it is etiologically related to the Veteran's military service or any incident therein.  In making this determination, the examiner must give full consideration to the Veteran's history (Purple Heart recommendation, combat service); his inservice treatment for head injuries and headaches (shrapnel wound noted on Purple Heart recommendation, which the Veteran states was a gunshot to the head; January 1950 injury, complaints and diagnoses); and his inservice history of disciplinary problems.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

4.  Schedule the Veteran for a VA psychiatric examination to determine if any current psychiatric disorder is shown, and if so, to obtain an opinion as to whether any identified disorder is possibly related to his service.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  All indicated tests should be conducted and the results reported.  

Following review of the electronic claims file and examination of the Veteran, the examiner should respond to the following:

a) Please provide a diagnosis for any psychiatric disorder found.  If the Veteran is not found to currently have PTSD, the examiner must explain this conclusion in light of the May 2014 VA mental health evaluation which concluded with an impression of PTSD s/s largely in remission.

b) For each current psychiatric disorder identified, please provide an opinion as to whether it is at least as likely as not (a probability of 50 percent of greater) that it arose in service or is otherwise etiologically related to the Veteran's military service, including inservice stressors experienced by the combat Veteran and documented inservice complaints of repressed anger, uncontrollable temper, and psychogenic headaches in January 1950.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issues remaining on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


